In an action by a former employee of the defendant to recover various sums of money alleged to be due under a written contract of employment, whereby plaintiff was hired as a salesman by defendant and it was agreed that in addition to other compensation plaintiff should be paid a percentage of the profits of the defendant’s business, defendant appeals from an order granting plaintiff’s motion for a discovery and inspection of defendant’s books and records. Order affirmed, with $10 costs and disbursements, the discovery and inspection to proceed on five days’ notice. No opinion. Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.